internal_revenue_service number release date index no department of the treasury washington dc person to contact telephone number refer reply to cc p si -- plr-107565-00 date date legend project project owner partnership city state address act general_partner county commission county department district a b plr-107565-00 c d e f g h dear this letter responds to your letter dated date and a subsequent submission by your authorized representative requesting a ruling that project may qualify for low_income_housing tax_credits under sec_42 of the internal_revenue_code issue the issue in this request is whether any building in the project receiving assistance under certain moderate rehabilitation renewal contracts may be a qualified_low-income_building as defined under sec_42 notwithstanding payments it receives under the moderate rehabilitation renewal contracts conclusion based solely on the partnership’s representations of fact and relevant law we rule that the assistance payments provided to any building in the project through the renewal of project owner’s expired hap contracts under of mahra are included within the scope of the sec_42 prohibition against the combined use of low-income_housing credits and assistance under the e moderate rehabilitation program consequently any building in the project receiving such assistance may not be a qualified_low-income_building under sec_42 and partnership’s proposed rehabilitation_expenditures for these buildings may not qualify for the low-income_housing tax_credit under sec_42 facts the relevant facts as represented in partnership’s submissions are set forth below partnership was formed under the act on c for the purpose of acquiring rehabilitating constructing developing owning and operating project an a-unit apartment complex located at address project includes b units that are eligible for plr-107565-00 subsidies under what is commonly known as the section program as more fully described below the internal_revenue_service district_office that will have examination jurisdiction over partnership and general_partner is located in city partnership intends to acquire project through an assignment of a purchase contract entered into by general_partner with project owner on d following its acquisition partnership intends to rehabilitate project using funds to be provided from the proceeds of the issuance of tax exempt bonds these bonds will be issued by county commission in addition partnership has applied for a loan from the county department additional funds will come into partnership from the equity that will be provided by a limited_partner pursuant to a syndication of interests in partnership project was originally built in the early e the original construction was financed with a loan under the sec_223 program from the united_states department of housing and urban development hud in the early f it was determined that project was in need of rehabilitation the rehabilitation was financed with a private loan but tenant rents were subsidized under the moderate rehabilitation program established under e of the united_states housing act of u s c et seq act the moderate rehabilitation program enacted in the late 1970s was designed to provide rental subsidies to encourage the moderate rehabilitation of multi-family residential projects for low and very low income families in the case of projects that did not need substantial rehabilitation section rental assistance payments were in an amount equal to the difference between subsequently raised to of the tenant’s income and the project’s contract rent these payments were first made to the project owner pursuant to a housing assistance payments contract hap contract in g the term of the contract was for years to terminate on h at present rental assistance payments to project are being made pursuant to of the multifamily assisted housing reform and affordability act of u s c note mahra these payments are made pursuant to annual moderate rehabilitation renewal contracts under mahra with limited exception such as a contract rent adjustment required pursuant to mahra all the terms of project owner’s current renewal contracts are the same as the hap contracts that they succeed law and analysis sec_38 provides for a general_business_credit against tax that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the low-income_housing_credit determined under sec_42 sec_42 provides that for purposes of sec_38 the amount of the low- income housing_credit determined under sec_42 for any taxable_year in a 10-year credit plr-107565-00 period shall be an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building sec_42 defines the term qualified_low-income_building as any building that is part of a qualified_low-income_housing_project at all times during the period beginning on the first day in the compliance_period on which the building is part of the project and ending on the last day of the compliance_period with respect to such building the flush language following sec_42 provides that this term does not include any building with respect to which moderate rehabilitation assistance is provided at any time during the compliance_period under e of the united_states housing act of other than assistance under the stewart b mckinney homeless assistance act as in effect on the date of the enactment of this sentence under sec_42 the compliance_period is a period of taxable years beginning with the first taxable_year of the credit_period with respect to any building under sec_42 the credit_period for any building is the period of taxable years beginning with the taxable_year in which the building is placed_in_service or at the election of the taxpayer the succeeding taxable_year sec_42 provides that rehabilitation_expenditures paid_or_incurred by the taxpayer with respect to any building shall be treated as a separate new_building these expenditures qualify for the low_income_housing_credit if certain minimum expenditures are met and the other requirements of sec_42 governing credit eligibility are met prior to its repeal e of the1937 act authorized hud to make assistance payments directly or through public housing agencies pursuant to hap contracts with owners who agreed to minimally upgrade or rehabilitate housing to keep the housing decent safe and sanitary with certain exceptions not relevant to this ruling e of the act was repealed by b of the cranston-gonzalez national affordability housing act in publaw_101_625 title ii b date 104_stat_4128 cranston-gonzalez act section a of the cranston-gonzalez act provides in part that except for projects and programs for which binding commitments have been entered into prior to date no new grants or loans shall be made after date under e of the act accordingly because project owner’s 15-year hap contract was made prior to the repeal of e of the act project could continue to receive assistance under the year hap contract until h when the hap contract was due to expire section a of mahra as amended by sec_531 of the preserving affordable housing for senior citizens and families into the 21st century act u s c note permits the renewal and funding of expiring hap contracts including contracts under the moderate rehabilitation program see also b of mahra as amended plr-107565-00 partnership believes project may qualify for sec_42 rehabilitation credits because a technical reading of sec_42 only prohibits buildings from qualifying for the credit that receive assistance under e of the act which was repealed and not assistance under mahra we disagree the renewals of project owner’s original hap contract under mahra are in substance continuations of the original 15-year hap contract authorized under the e moderate rehabilitation program projects for which e hap contracts have been renewed are still subject_to the requirements of the act additionally these projects are still subject_to the renewal of expiring project-based assistance contracts regulations pincite cfr and to the moderate rehabilitation regulatory requirements that are made applicable through the renewed contract in accordance with cfr sec_402 in accordance with the power_of_attorney filed with the ruling_request we are sending a copy of this letter_ruling to partnership’s authorized representative in addition a copy of this letter is being sent to the chief examination_division in district this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours susan reaman susan reaman chief branch office of associate chief_counsel passthroughs and special industries enclosure copy
